NUMBER 13-06-652-CV

COURT OF APPEALS

THIRTEENTH DISTRICT OF TEXAS

CORPUS CHRISTI - EDINBURG

 

IN RE: WILLIAM LONG
 

ON PETITION FOR WRIT OF MANDAMUS



MEMORANDUM OPINION

Before Chief Justice Valdez and Justices Yañez and Vela
Memorandum Opinion Per Curiam

 Relator, William Long, filed a petition for writ of mandamus by which he requests
this court to direct respondent, the Honorable Craig Estlinbaum, Judge of the 130th Judicial
District Court of Matagorda County, Texas, to hold a hearing and make a ruling in the
underlying fraudulent records or documents suit.  On January 12, 2007, we requested a
response from the respondent.  The respondent has since filed a judicial finding of fact and
conclusion of law regarding a documentation purporting to create a judgment lien.
Accordingly, the petition for writ of mandamus is hereby dismissed as moot. 	
							Per Curiam
Memorandum Opinion delivered and filed
on the 12th day of February, 2007.